DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires an “unalive gas”. It is unclear as to whether “unalive” is intended to refer to the gas being “non-reactive” or “inert” (e.g. argon, krypton, or other noble gases, or is intended to refer to a gas that does not have any “alive” organism or enzymes. Claims 3 and 5 are also rejected as depending on claim 2.
Claim 4 (dependent on claim 1) requires “a thickness coated on the surface of PEEK”. It is unclear as to whether the “thickness coated” is intending to refer to the coating of titanium from claim 1, the thin-film formed of titanium dioxide, or a different coating.
Claim 6 requires “rotating the magnetic field generator, to covert the positions of the N pole magnetic field and the S pole magnetic field repeatedly by a relatively short period” (emphasis added). It is indefinite as to how “covert” is intended to define the positions. In addition the term “relatively short period” is a relative term which renders the claim indefinite. The term “relatively short period” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore “short period” is indefinite since it is not clear as to whether “period” is intending to refer to a time, a circumferential distance or arc for rotating, or distinct meaning thereof.
Claim 6 recites the limitation "the positions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 requires “the PEEK coated with the polished titanium and platinum (Pt) are dipped into an electrolyte” (emphasis added), rendering the claim unclear since no active step of coating the platinum onto the PEEK is required, and thus indefinite as to when this platinum is then being coated on the PEEK, if the platinum is part of the PEEK, or is not intended to be present. Claims 10 and 11 are also rejected as depending on claim 9.
Claim 9 recites the limitation "the anodic oxidation".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US 2015/0075995), as evidenced by Anodizing (www.wikipedia.org), in view of Wang et al (US Patent No. 9,062,381) and Sutton (US Patent No. 8,449,347).
With respect to claim 1, Barker discloses a method for depositing a metal layer (i.e. coating) of Ti onto a surface of a polyetheretherketone (PEEK) for a surgical or medical implant (abstract; para 0002 and 0011-0012), the coating of Ti deposited onto the surface of the PEEK via high power impulse magnetron sputtering (HiPIMS) (abstract; para 0006-0007 and 0012-0013; Examples 1-2 and 4-5), and then converting the coating of Ti to form a nanoporous and/or microporous thin-film via anodizing (para 0034-0035), wherein the “anodizing” necessarily results in oxidizing of the coating of Ti to then convert to a thin-film of titanium dioxide (TiO2), as evidenced by Anodizing (see Attached PTO-892, Reference U).
However Barker is limited in that polishing the surface of the coating of Ti on the surface of the PEEK prior to the anodizing is not suggested.
Wang teaches a method for processing a surface of a medical implant by a polishing step (abstract), wherein the medical implant comprises Ti (col. 3, lines 16-19), and the polishing step is a mechanical polishing that removes an uneven natural oxide layer on a surface of the metal medical implant to generate an even oxide layer on the surface of the medical implant (col. 2, lines 13-15 and 25-28; col. 3, lines 24-51), wherein generation of the oxide layer is by anodizing (col. 6, lines 7-19).
Although Wang does not specify a particular mechanical polishing, Sutton teaches a method of mechanical polishing of medical implants comprising Ti (abstract; col. 2, lines 17-21; col. 14, lines 42-47), wherein fig. 1-3, 5-6, 17-18, and 20-22 depict the mechanical polishing is by an electromagnetic apparatus (col. 16, lines 23-28; col. 17, lines 14-32; col. 20, lines 16-55; col. 21, lines 45-56; col. 22, lines 24-67; col. 23, lines 1-15; col. 27, lines 25-32; col. 29, lines 15-21; col. 30, lines 43-49; col. 31, lines 4-8 and 31-35). Sutton cites the advantage of the mechanical polishing using the electromagnetic apparatus as smoothing surfaces of the medical implants to provide longer life and less wear (col. 10, lines 29-40).
It would have been obvious to one of ordinary skill to use mechanical polishing as taught by Wang between the coating of Ti and anodizing of Barker using the electromagnetic apparatus of Sutton for the mechanical polishing to gain the advantage of removing an uneven natural oxide layer and provide a smooth surface for generating an even oxide layer by the anodizing (taught by Wang) to provide a longer life and less wear (taught by Sutton).
With respect to claim 2, modified Barker further discloses the HiPIMS comprises disposing a target of Ti on a wall inside a chamber of the HiPIMS (para 0026; Example 2), injecting an inert gas (i.e. unalive gas) of Ar into the chamber (para 0030; Example 2), and applying a predetermined voltage to the target of Ti at an associated pressure and temperature to coat the Ti onto the surface of the PEEK (figs. 1-2; para 0026 and 0031-32; Example 2).
With respect to claim 4, modified Barker further discloses a thickness of the coating of Ti is greater than 200 nm (0.2 m) (para 0040-0041), with it being held that in the case where the claimed ranges (about 2.5-3.0 m) “overlap or lie inside ranges (0.2 m or greater) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I).
With respect to claim 6, Sutton further teaches in fig. 2 the electromagnetic polishing apparatus comprises an electromagnet (i.e. magnetic field generator) [124], an electromagnetic slide (i.e. magnetic field converter) [130], a vessel (i.e. polishing receiver) [110] configured into which the medical implant [8] (having the coating of Ti from Barker) and a polishing material [112] comprising a Magnetorheological Polishing (MP) fluid is provided, and into which the magnetic field generator [124] supplies the magnetic field (col. 3, lines 22-28; col. 19, lines 64-67; col. 20, lines 1-30), wherein fig. 6 depicts that the magnetic field generator [424] has a permanent magnet generating an N pole magnetic field at one side and a permanent magnet generating an S pole magnetic field (col. 22, lines 62-67; col. 23, lines 1-15), and fig. 4 depicts a table (i.e. receiving plate) [236] as part of the vessel [262] (col. 22, lines 33-46), with fig. 2 depicting the vessel (i.e. polishing receiver) [110] is above the magnetic field converter [130]. Although the magnetic field converter [130] is preferably moved in the horizontal direction along a radius to convert (i.e. move) positions of the N and S poles repeatedly in a relatively short period for polishing (col. 20, lines 25-27), one of ordinary skill would find it obvious to instead rotate to accomplish the predictable result of moving positions of the N and S poles repeatedly for polishing.
With respect to claim 7, Sutton further teaches in fig. 2 the polishing comprises a Magnetorheological Polishing (MP) fluid [112] comprising a fluid and magnetic particles (i.e. polishing material) provided into a vessel (i.e. polishing receiver) [110], the medical implant (i.e. PEEK coated with Ti from Barker) [8] is disposed and fixed into the polisher receiver [110], a magnetic force is generated via electromagnet (i.e. magnetic field generator) [124] to the polisher receiver [110], the polishing material (part of MP fluid [112]) moves along a horizontal direction (i.e. predetermined direction) with respect to the medical implant [8] due to the magnetic force in order to planarize the medical implant (col. 3, lines 22-38; col. 4, lines 10-32; col. 19, lines 55-67; col. 20, lines 1-30).
With respect to claim 8, Sutton further teaches that the magnetic particles (i.e. polishing material) is selected from one or more of Fe, Ni, Co, Cu, Ag, (col. 3, lines 43-55), wherein stainless steel (which includes composition of Fe and Ni) is magnetic, and in particularly SUS 304, are merely obvious variants of magnetic particles.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US 2015/0075995), as evidenced by Anodizing (www.wikipedia.org), Wang et al (US Patent No. 9,062,381), and Sutton (US Patent No. 8,449,347) as applied to claim 2 above and further in view of Godet et al (US Patent No. 9,136,096).
With respect to claims 3 and 5, the combination of references Barker, Wang, and Sutton is cited as discussed for claim 2. Barker further discloses the pressure is 0.1 Pa to 10 Pa (about 0.0007-0.07 torr), a temperature, and a power 200-3000 W (para 0029 and 0031), wherein for the coating of Ti, a Ti plasma is generated by voltage applied between the target of Ti and the PEEK, a magnetic field generated by an electrode so that Ti plasma ions generated from the target of Ti are then deposited onto the PEEK (para 0019, 0032, and 0042-0043).
However the combination of references is limited in that a specific temperature and rotating the PEEK during the coating of Ti are not suggested.
Godet teaches a method of coating a workpiece comprising a polymer (such as PEEK) with metal from a target (abstract; col. 3, lines 16-21), wherein the target is Ti (col. 3, lines 64-67), the temperature is between room and elevated (col. 4, lines 42-44), and the workpiece is rotated (col. 8, lines 6-11), thereby allowing three dimensional metal deposition on the workpiece (col. 1, lines 66-67; col. 2, lines 1-16).
It would have been obvious to one of ordinary skill in the art to use a temperature between room and elevated while rotating a workpiece as taught by Godet for the coating of Ti of the combination of references to gain the advantage of allowing for three dimensional metal deposition on the PEEK.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US 2015/0075995), as evidenced by Anodizing (www.wikipedia.org), Wang et al (US Patent No. 9,062,381), and Sutton (US Patent No. 8,449,347) as applied to claim 1 above and further in view of Minevski et al (US 2004/0121290).
With respect to claims 9-11, the combination of references Barker, Wang, and Sutton is cited as discussed for claim 1. Barker further discloses the PEEK coated with Ti is then anodized after the mechanical polishing of Wang and Sutton (Barker, para 0034-0035), wherein the anodizing is with NaOH and phosphorus (P) ions at predetermined voltage and current applied with a predetermined temperature on the to form the thin-film of TiO2 with the nanoporous and/or microporous structure on the polished coating of Ti on the PEEK (para 0034-0035; Examples 1 and 2). Barker also teaches that the NaOH is 0.175 M (para 0035), with it being held that it has been held that differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical, since it is not inventive to discover optimum or workable ranges via routine experimentation (MPEP 2144.05, Section II, Part A).
However the combination of references is limited in that particulars of the anodizing are not suggested.
Minevski teaches a method of anodizing a surgical or medical implant of Ti to form a thin film of TiO2 using P and Na atoms and/or ions on the Ti that does not have a prior metal oxide (abstract, para 0017, 0052, and 0058), similar to the surgical or medical implants of the combination of references. Minevski further teaches that the surgical implant of Ti is polished prior to the anodizing (para 0055), with the anodizing being in an electrolytic cell (i.e. anodic oxidation apparatus) having the surgical implant of Ti (i.e. the PEEK coated with Ti of Barker) connected as an anode and a platinum electrode is connected as a cathode, wherein a direct current (DC) power is connected between the anode and cathode, and wherein a temperature between 15-25oC and a voltage between about 10-25 volts (which also has an associated current) (para 0031-0032 and 0057-0058). Although Minevski does not specify a particular current with the voltage, it has been held that a particular parameter (i.e. current) must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2144.05, Section II, Part B). Minevski cites the advantages of the anodizing with the anodic oxidation apparatus as surface treating a surgical implant without significant heat or pressure that changes overall dimensions of the surgical implant in addition to increased corrosion resistance without forming extremely thick layers (para 0016 and 0044).
It would have been obvious to one of ordinary skill in the art to use the anodizing in the anodic oxidation apparatus of Minevski for the anodizing of the combination of references to gain the advantages of surface treating a surgical implant without significant heat or pressure that changes overall dimensions of the surgical implant in addition to increased corrosion resistance without forming extremely thick layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794